United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3570
                                    ___________

Betty L. Teague,                    *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Eastern District of Arkansas.
Transamerica Assurance Company,     *
                                    *    [UNPUBLISHED]
            Appellee.               *
                               ___________

                          Submitted: April 3, 2001
                              Filed: April 6, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Betty Teague appeals from the district court’s1 adverse grant of summary
judgment in her action to recover increased life insurance benefits following the death
of her spouse. As she did below, Teague argues a less deferential standard of review
of the plan administrator’s decision is appropriate in this case due to procedural
irregularities in Transamerica’s appeals process. See Sahulka v. Lucent Technologies,
Inc., 206 F.3d 763, 767 (8th Cir. 2000). However, we would affirm the district court


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
under any standard of review because the plan in question clearly stated that “a spouse
who is disabled is not eligible” for new coverage, and Teague has never disputed that
her spouse was disabled when she applied for the increased coverage at issue.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-